Citation Nr: 0900966	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  06-32 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to May 8, 2001 for the 
grant of service connection for diabetes mellitus and 
associated disabilities, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who 
served on active duty from November 1964 to November 1967.  
The veteran died in January 2006.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2002 rating decision of the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for diabetes mellitus and various 
secondary disabilities and assigned an effective date for the 
grant and from a March 2006 rating decision that continued 
the denial of an earlier effective date for the award of 
service connection for accrued benefits purposes.  (An 
interim March 2003 rating decision granted an earlier 
effective date of May 8, 2001.)  In her September 2006 VA 
Form 9, the appellant requested a Board hearing; she withdrew 
such request by November 2006 correspondence.


FINDINGS OF FACT

1. The first communication from the veteran evidencing intent 
to file a claim of service connection for diabetes mellitus 
(and various  disabilities as secondary to diabetes) was 
received on June 21, 2001, well beyond a year after his 
separation from active duty.

2. A liberalizing regulation, effective May 8, 2001, added 
type 2 diabetes mellitus to the disabilities for which 
service connection could be awarded on a presumptive basis as 
due to herbicide exposure in Vietnam.

3. The veteran died of disability related to diabetes 
mellitus in January 2006; the appellant has filed a claim for 
an earlier effective date for the grant of service connection 
for diabetes mellitus and various secondary disabilities for 
accrued benefits purposes.

CONCLUSION OF LAW

An effective date prior to May 8, 2001 is not warranted for 
the award of service connection for diabetes mellitus and 
various secondary disabilities, for accrued benefits 
purposes.  38 U.S.C.A. §§ 5101, 5110, 5121 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.1, 3.114, 3.152, 3.400, 3.1000 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice when a specific issue is raised regarding 
a claimant's DIC application (which includes any issue 
pertaining to accrued benefits) must "(1) inform the claimant 
of how to substantiate the assertion advanced and (2) take 
into account the evidence submitted in connection with the 
application."  The appellant was not individually advised of 
the criteria for establishing an effective date prior to the 
initial determination on the accrued benefits matter; 
however, the Court has also held that when the interpretation 
of a statute is dispositive of the issue on appeal, neither 
the duty to assist nor the duty to notify provisions of the 
VCAA are implicated.  The VCAA does not affect matters on 
appeal when the question is limited to statutory 
interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001); Smith v. Gober, 14 Vet. App. 227, 231- 32 (2000).

All evidence relevant to the appellant's claim has been 
secured.  It is noteworthy that determinations regarding 
effective dates of awards are based, essentially, on what was 
shown by the record at various points in time and application 
of governing law to those findings, and generally further 
development of the evidence is not necessary unless it is 
alleged that evidence constructively of record is 
outstanding.  The appellant has not identified any other 
pertinent evidence that remains outstanding.  Accordingly, 
the Board will address the merits of the claim.

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
veteran's voluminous claims files, with an emphasis on the 
evidence relevant to this appeal, has been reviewed.  
Although the Board has an obligation to provide reasons and 
bases supporting its decision, there is no need to discuss, 
in detail, every piece of evidence of record.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that 
VA must review the entire record, but does not have to 
discuss each piece of evidence).  Hence, the Board will 
summarize the relevant evidence as appropriate, and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the claim.

Governing law and regulations provide that, upon the death of 
a veteran, periodic monetary benefits to which he was 
entitled to, on the basis of evidence in the file at the date 
of death (accrued benefits) and due and unpaid for a period 
of not more than two years prior to death, may be paid to 
certain parties.  38 U.S.C.A. § 5121(a)(2002); 38 C.F.R. 
§ 3.1000(a) (2003). 

When he initiated his appeal in this matter the veteran 
argued (and the appellant apparently continues to argue) that 
the effective date of the award of service connection for 
diabetes mellitus and various disabilities secondary to 
diabetes mellitus should extend back to 1997 when he became 
totally disabled due to cardiovascular complications of 
diabetes.  

The critical facts in this case are fairly straightforward, 
and do not appear to be in dispute:

A liberalizing regulation effective May 8, 2001 provided that 
type 2 diabetes mellitus may be service connected on a 
presumptive basis as due to herbicide exposure in Vietnam 
when manifested in a veteran who served in Vietnam.  See 66 
Fed. Reg. 23168 (May 8, 2001).

On June 21, 2001, the RO received the veteran's initial claim 
seeking service connection for diabetes mellitus.  

An April 2002 rating decision granted the veteran service 
connection for diabetes mellitus and associated disabilities 
based on Agent Orange presumption, effective from June 21, 
2001 (the date his claim for such benefits was received).  

A March 2003 rating decision assigned an earlier effective 
date of May 8, 2001 (the effective date of the addition of 
diabetes mellitus to the list of disabilities which may be 
service connected on a presumptive basis as due to Agent 
Orange exposure).  The veteran filed a notice of disagreement 
in the matter and perfected his appeal via a substantive 
appeal received in August 2003.  

The veteran died in January 2006, and the appellant filed a 
claim for accrued benefits in February 2006 (while the 
veteran's appeal was pending).  For accrued benefits 
purposes, the appellant takes her husband's claim as it 
stands at the date of his death.  See Devilkin v. Brown, 102 
F.3d 1236, 1242 (Fed. Cir. 1996).  

A March 2006 rating decision continued the denial of an 
earlier effective date for accrued benefits purposes.  

Governing law provides that except as otherwise provided, the 
effective date of an evaluation and award of compensation 
based on an original claim will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  When VA awards 
benefits pursuant to a liberalizing regulation, the award may 
not be made effective earlier than the effective date of the 
liberalizing regulation (and may not be retroactive earlier 
than 1 year prior to date of application for the benefit).  
38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  

Service connection for diabetes (and various disabilities 
secondary to diabetes) was awarded on a presumptive basis, as 
due to Agent Orange exposure.  It was neither shown, nor 
argued, that these disabilities were manifested in service 
(or that diabetes, heart disease, kidney disease were 
manifested in the first postservice year) or were somehow 
otherwise related to service.  Consequently, under governing 
statute and regulation (i.e., 38 U.S.C.A. § 5110(g); 
38 C.F.R. § 3.114) the effective date for the award of 
service connection for diabetes (and secondary service 
connected for related disabilities) may not be earlier than 
May 8, 2008.  See 66 Fed. Reg. 23168 (May 8, 2008).  The RO 
initially assigned an effective date from the date of the 
veteran's claim, June 21, 2001.  The effective date was 
subsequently amended to be May 8, 2001 (as provided for under 
38 U.S.C.A. § 5110(g).  
The Board recognizes that diabetes and its complications were 
diagnosed prior to May 8, 2001.  However, the Board has no 
authority to award an effective date for a grant of service 
connection for diabetes mellitus (and its complications) 
earlier than that authorized by law, i.e., prior to May 8, 
2001.  The Board is precluded from awarding benefits where 
they are not allowed by statute.  See McTighe v. Brown, 7 
Vet. App. 29, 30 (1994) (finding where a statute specifically 
provided an effective date as the date of application, an 
earlier effective date was not allowed because payment of 
government benefits must be authorized by statute).  

Whether or not any communication the veteran may have filed 
prior to May 8, 2001 may be interpreted as a claim for 
service connection for the disabilities at issue is 
irrelevant (as service connection was awarded under 
liberalizing regulation providing for service connection on a 
presumptive basis, not on a direct basis).  

There is no statutory authority that would allow VA to grant 
the appellant an earlier effective date for the reasons she 
has alleged.  Accordingly, as a matter of law, the appeal 
seeking an effective date prior to May 8, 2001 for the grant 
of service connection for diabetes mellitus and various 
secondary disabilities, for accrued benefits purposes, must 
be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

An effective date prior to May 8, 2001 for the award of 
service connection for diabetes and various secondary 
disabilities, for accrued benefits purposes is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


